Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, 7, and 8 recite the limitation "a first communication unit, comprising a wireless communication chip" in 5th line of the claim 1, 2nd line of claim 6, 5th line of claim 7, and 3rd line of claim 8 and “a second communication unit, comprising a wireless communication chip” in 7th line of claim 1, 4th line of claim 6, 7th line of claim 7, and 3rd line of claim 8. It is unclear whether "a wireless communication chip" in “a first communication unit” and “a second communication unit” refer the same or a wireless communication chip” is comprised in two different communication units, such as “a first communication unit” and “a second communication unit.” Therefore, the limitation "a first communication unit, comprising a wireless communication chip…a second communication unit, comprising a wireless communication chip" is indefinite.

Claims 2‐5 inherit the deficiency of the claim 1, as discussed above.

Claims 9-11 recite the limitation "the correspondence data" in 1-2 lines of claim 9, 1-2 lines of claim 10, and 1-2 lines of claim 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “the correspondence data” is interpreted as “a correspondence data.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (United States Patent Application Publication US 2019/0090195), hereinafter LU, in view of LEE et al. (United States Patent Application Publication US 2019/0166490), LEE, and further in view of Honda et al. (United States Patent Application Publication US 2018/0288660), hereinafter Honda.

Regarding claim 1, LU teaches a communication device, comprising: a first communication device; (“Terminal” Fig. 3) and a second communication device, (“HOST” [0003] “With the development of mobile e-commerce, the payment via a mobile phone becomes main trend for payment made by people currently. More and more payment terminals, such as a POS machine, communicate with the mobile phone via Bluetooth.”) the first communication device including:
a first communication unit, comprising a wireless communication chip, in which first identification information is set; (“First Bluetooth Module” Fig. 3. “102 The MCU reads a MAC address of the first Bluetooth module” Fig. 1. [0085] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard, for example, Bluetooth chip 3.0.” A first communication unit, comprising a wireless communication chip, is interpreted as a Bluetooth chip 3.0 with a MAC address, which is interpreted as first identification information.) and
a second communication unit, comprising a wireless communication chip, in which second identification information different from the first identification information is set (“Second Bluetooth Module” Fig. 3, “102 The MCU reads address of the a MAC address of first Bluetooth module, forms a Bluetooth name according to the MAC address of the first Bluetooth module and a SN code of the terminal, and sets the name corresponding to the first Bluetooth module and the second Bluetooth module to be the Bluetooth name” Fig. 1, [0085] “the second Bluetooth module adapts a Bluetooth chip in BLE standard, for example, Bluetooth chip 4.0.” A second communication unit with a Bluetooth name or a BLE chip is interpreted as a second Bluetooth module adapting a Bluetooth chip in BLE standard.)
the second communication unit being configured to operate using less power than the first communication unit, ([0031] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard; the second Bluetooth module adapts a Bluetooth chip in BLE standard.” As well known in the art before the effective filing date of the claimed invention, a Bluetooth chip in BLE standard operates using less power than a Bluetooth chip 3.0. Furthermore, the applicant discloses that “the BLE chip operates using less power than the BT3 chip” in page 2 Line 9.)
the second communication device being configured to: identify, based on the correspondence data, the first identification information associated with the second identification information received from the second communication unit; ([0074] “the second Bluetooth module activates the Bluetooth broadcast and sends a broadcast package containing a Bluetooth name to a host, wherein the Bluetooth name contains MAC address information of the first Bluetooth module. The host analyzes the broadcast package after receiving the broadcast package and builds a connection to the first Bluetooth module according to the MAC address obtained by analyzing the broadcast package.” Host or a POS machine receives a broadcast package including a Bluetooth name from the second communication unit or a BLE chip. From the Bluetooth name, host identifies a MAC address of the first communication unit or a Bluetooth chip 3.0.) 
transmit a predetermined signal to the second communication unit when the second identification information is received; ([0076] “When the second Bluetooth module receives a Bluetooth connecting event sent from the host, step 203 is performed” When the package containing a Bluetooth name from the second communication unit is received, which is interpreted as when the second identification information is received, host sends a Bluetooth connecting event to the second Bluetooth module, which is interpreted as transmit a predetermined signal to the second communication unit.) and 
communicate data to be used for predetermined information processing to and from the first communication unit identified based on the first identification information, ([0078] “Step 204, the first Bluetooth module builds a connection to the host, performs data transferring, is powered down after the data transferring is ended, the second Bluetooth module enters low power consumption state and waits for being waken up, step 206 is performed.” Using the Bluetooth connection between the first Bluetooth module and the host based on the package containing a MAC address of the first Bluetooth module, data is transferred between the host and the first Bluetooth module, which is interpreted as a data communication module configured to communicate data to be used for predetermined information processing to and from the first communication unit.)
the first communication device being configured to switch the state of the first communication unit to an ON state when the second communication unit receives the predetermined signal transmitted from the second communication device, (Fig. 1 “107” “108” “109” “111” “112” At step 107, the first Bluetooth module is powered down. Then, when the second communication unit receives the Bluetooth connecting event from host, which is interpreted as the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state.)
the first communication unit switched to an ON state being configured to start to communicate the data to be used for the predetermined information processing to and from the second communication device. (Fig. 1 “109” “112” “113” “114” After the first Bluetooth module is powered up, through the first Bluetooth module, data is transferred between the host and the first Bluetooth module and the MCU processes the received data.)
LU does not teach the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF state.
LEE teaches the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF state. (Fig. 17 “ON Bluetooth LE” “OFF Wireless communication interface (ex. Wi-Fi)” ([0357] “The Wake-Up Packet may be broadcasted to a plurality of servers or unicasted to specific server only, and also transmitted with being included in an Advertising message.” [0358] “The Wake-Up Packet may include an address of the client, a specific code indicating an activation of the main power and a UUID.”) While the wireless communication interface is off, the Bluetooth LE transmits the wake-up packet including an address of the client, a specific code indicating an activation of the main power and a UUID.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LU by incorporating the teaching of LEE of the second communication unit to transmit the second identification information when a state of the first communication unit is an OFF state and the second communication device including a storage module configured to store correspondence data indicating a correspondence between the first identification information and the second identification information. As recognized by LEE, a ([0005], [0007]) Furthermore, LEE recognized that most wireless devices and communication interfaces use a method for minimizing standby power in idle times, but there is a problem that devices maintain Wake-up state continuously, and accordingly, a constant power is persistently consumed. ([0010]) Thus, the power of other wireless communication interfaces except Bluetooth are activated only when the wireless communication interfaces are connected, and there is an effect that power consumption may be decreased. ([0028]) Thus, it would be advantageous to incorporate the teaching of LEE of the second communication unit to transmit the second identification information when a state of the first communication unit is an OFF state in order to decrease power consumption and improve response time.
LU in view of LEE does not teach the second communication device configured to store correspondence data indicating a correspondence between the first identification information and the second identification information.
Honda teaches the second communication device configured to store correspondence data indicating a correspondence between the first identification information and the second identification information. ([0050] “FIG. 2 is a diagram illustrating a functional configuration of the control PC 10 and the terminal 20 according to Embodiment 1. As illustrated in FIG. 2, the control PC 10 includes a BLE AP communication unit 11, a controller 12, a data generation unit 13, a WiFi AP setting unit 14, a traffic monitoring unit 15, and a data table 16.” [0052] “When data is received from a BLE AP 30, the BLE AP communication unit 11 transmits the terminal ID and the BLE AP ID to the controller 12. The controller 12 confirms whether or not the received terminal ID is registered in the data table 16, and if the received terminal ID is not registered, the controller 12 transmits a connection refusal. If the received terminal ID is registered, the controller 12 confirms the WiFi AP 40 designated in the BLE AP data table 162 with regard to the received BLE AP ID, and transmits the SSID and PWD regarding the WiFi AP 40 to the BLE AP communication unit 11. The BLE AP communication unit 11 may transmit configuration information that includes the SSID and PWD to the BLE AP 30.” As control PC receives the terminal ID from BLE AP communication unit, the control PC looks up the data table to identify the WiFi AP designated in the BLE AP data table with regarding to the received BLE AP ID, which is interpreted as correspondence data indicating a correspondence between the first identification information and the second identification information. Furthermore, SSID and PWE regarding the WiFi AP are also related to the terminal ID. As shown in Fig. 2, data table 16 stores TERMINAL DATA TABLE, BLE AP DATA TABLE, WIFI AP DATA TABLE 161-163.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LU in view of LEE by incorporating Honda of correspondence data indicating a correspondence between the first identification information and the second identification information. As recognized by Honda, multiple access points of WiFi expands the degree of freedom in the locations where terminals are set up. ([0003]) However, a terminal has connected to an AP, the connection with the initially connected AP is maintained as long as the radio waves arrive, and thus even if another AP with more favorable communication quality exists, a process of switching to the other AP is not performed. ([0045]) By storing correspondence indicating a correspondence between different wireless connection, such as a BLE and a WiFi, as the terminal is moved or relocated, the control computer identify the corresponding WiFi with better communication quality to provide better service. Therefore, it would be advantageous to incorporate the teaching of Honda of correspondence data indicating a correspondence between the first identification information and the second identification information to provide better wireless internet service.

Regarding claim 2, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
Lu, as modified above, further teaches wherein the first communication unit is configured to transmit the first identification information and the second identification information to the second communication device, during pairing processing with the (Fig. 1 “102” Fig. 2 “201” For Bluetooth connection, which is interpreted as during paring processing with the second communication device, the second communication module or the second Bluetooth module broadcasts or transmit the Bluetooth name, which is Bluetooth name of the second module and the MAC address of the first Bluetooth module to host.)
LEE teaches the second communication device configured to generate the correspondence data based on the first identification information and the second identification information received from the first communication unit during the pairing processing with the first communication device, ([0324] “The indication message may include first state information indicating a main power state of the server, an identifier for identifying the wireless communication interface supported by the server, second state information indicating a state of the wireless communication interface, a UUID for identifying a service that may be provided by using the wireless communication interface, and the like.” [0351] “The Whitelist means a device set used for a link layer of Bluetooth to filter devices. The Whitelist is constructed by a host and filters a notifier, a scanner or an initiator used by a link layer. This enables that a host constructs a link layer and responds to a request without waking up the host. All device filtering policy needs to use the same Whitelist.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0370] “The server writes the specific operation code to the control point property according to the Write request message transmitted from the client, and performs an operation for activating the wireless communication interface.” Fig. 14, Fig. 15. After establishing connection between the client and the server, the whitelist indicating a list of devices is registered or generated. Furthermore, the Wake-Up packet including an address of the client, a specific code indicating an activation of the main power and a UUID is written by the host.)  and 
Honda teaches wherein the second communication device is configured to store the correspondence data. (Fig. 2 . [0050] “FIG. 2 is a diagram illustrating a functional configuration of the control PC 10 and the terminal 20 according to Embodiment 1. As illustrated in FIG. 2, the control PC 10 includes a BLE AP communication unit 11, a controller 12, a data generation unit 13, a WiFi AP setting unit 14, a traffic monitoring unit 15, and a data table 16.” [0051] “the data table 16 further includes a terminal data table 161, a BLE AP data table 162, and a WiFi AP data table 163. In the terminal data table 161, as an ID of the terminal 20, "AOOOOOOOOOOl" is stored, for example. Also, in the BLEAPdata table 162, a WiFiAP (for example, COOOOOOOOOOl) is stored in association with a BLE AP ID (for example, B00000000001 ). Furthermore, in the WiFi AP data table 163, an SSID (for example, SSIDXXXl) and a PWD (for example, PWDXXXl) are stored in association with a WiFi AP ID (for example, COOOOOOOOOOl).”)

Regarding claim 3, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
LEE further teaches wherein the second communication device is further is configured to store the correspondence data indicating a correspondence rule between the first identification information and the second identification information, ([0063] “in the process of transmitting and receiving message to and from the client device, the server device may read data from a memory unit or may write new data to the corresponding memory unit.”[0083] “The memory units 115 and 125 may include a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium and/or other storage device.” [0324] “The indication message may include first state information indicating a main power state of the server, an identifier for identifying the wireless communication interface supported by the server, second state information indicating a state of the wireless communication interface, a UUID for identifying a service that may be provided by using the wireless communication interface, and the like.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0370] “The server writes the specific operation code to the control point property according to the Write request message transmitted from the client, and performs an operation for activating the wireless communication interface.” Fig. 14 and Fig. 15. The registered whitelist and written specific code based on the transmitted packages are stored in the memory unit.)  and 
identify the first identification information associated with the second identification information received from the second communication unit in accordance with the correspondence rule indicated by the correspondence data. ([0351] “The Whitelist means a device set used for a link layer of Bluetooth to filter devices. The Whitelist is constructed by a host and filters a notifier, a scanner or an initiator used by a link layer. This enables that a host constructs a link layer and responds to a request without waking up the host. All device filtering policy needs to use the same Whitelist.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0363] “The main power of the server is existed in a sleep mode or "OFF" state, and is in activation state or "ON" state when receiving the activation request message. The main power of the server informs that the main power is turned "ON” by forwarding an activation response message to the Bluetooth (step, S11030).” The power state of the main power, which is interpreted as the first identification information, is identified based on the specific code included in the Wake-Up Packet received from the client. Furthermore, based on the whitelist, the filtering policy is used for the Wake-up Packet or the second identification information received from the second communication unit in accordance with the correspondence rule indicated by the correspondence data.)

Regarding claim 4, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
LU, as modified above, further teaches wherein the first communication device is configured to switch the state of the first communication unit to an ON state (Fig. 1 “If the second Bluetooth module receives the Bluetooth connecting event” 109 “The MCU initializes all parameters, powers up the first Bluetooth module,  enters idle state” When the second Bluetooth module receives a Bluetooth connecting event from the host, which is interpreted as when the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state.) and to switch the state of the second communication unit to an OFF state when the second communication unit receives the predetermined signal transmitted from the second communication device. (Fig. 1 108 “The second Bluetooth module is waken up, initializes a disconnecting event to the host, disconnects from the host, and wakes up the MCU by pulling up the connected to the MCU IO” At Step 108, when the second Bluetooth module receives the Bluetooth connecting event, the connection between the second Bluetooth module and the host is disconnected, which is interpreted as switch the state of the second communication unit to an OFF state.)

Regarding claim 5, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
LU, as modified above, further teaches wherein the first communication unit is configured to perform wireless communication in accordance with a BLUETOOTH 3 standard, and wherein the second communication unit is configured to perform wireless communication in accordance with a BLUETOOTH LE standard. ([0085] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard, for example, Bluetooth chip 3.0; the second Bluetooth module adapts a Bluetooth chip in BLE standard, for example, Bluetooth chip 4.0.)

Regarding claim 6, LU teaches a first communication unit, comprising a wireless communication chip, in which first identification information is set; (“First Bluetooth Module” Fig. 3. “102 The MCU reads a MAC address of the first Bluetooth module” Fig. 1. [0085] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard, for example, Bluetooth chip 3.0.” A first communication unit is interpreted as a Bluetooth chip 3.0 with a MAC address, which is interpreted as first identification information.) and
a second communication unit, comprising a wireless communication chip, in which second identification information different from the first identification information is set (“Second Bluetooth Module” Fig. 3, “102 The MCU reads address of the a MAC address of first Bluetooth module, forms a Bluetooth name according to the MAC address of the first Bluetooth module and a SN code of the terminal, and sets the name corresponding to the first Bluetooth module and the second Bluetooth module to be the Bluetooth name” Fig. 1, [0085] “the second Bluetooth module adapts a Bluetooth chip in BLE standard, for example, Bluetooth chip 4.0.” A second communication unit with a Bluetooth name or a BLE chip is interpreted as a second Bluetooth module adapting a Bluetooth chip in BLE standard.)
([0031] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard; the second Bluetooth module adapts a Bluetooth chip in BLE standard.” As well known in the art before the effective filing date of the claimed invention, a Bluetooth chip in BLE standard operates using less power than a Bluetooth chip 3.0. Furthermore, the applicant discloses that “the BLE chip operates using less power than the BT3 chip” in page 2 Line 9.)
the communication device further configured to switch the state of the first communication unit to an ON state when the second communication unit receives a predetermined signal transmitted from a communication partner device configured to receive the second identification information, (Fig. 1 “If the second Bluetooth module receives the Bluetooth connecting event” 109 “The MCU initializes all parameters, powers up the first Bluetooth module,  enters idle state” When the second Bluetooth module receives a Bluetooth connecting event from the host, which is interpreted as when the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state.)
the first communication unit switched to an ON state being configured to start to communicate data to be used for predetermined information processing to and from (Fig. 1 “107” “108” “109” “111” “112” At step 107, the first Bluetooth module is powered down. Then, when the second communication unit receives the Bluetooth connecting event from host, which is interpreted as the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state. Furthermore, at step 108, the connection between the second Bluetooth module and the host is disconnected, which is interpreted as without transmitting the first identification information to the second communication unit.)
LEE teaches the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF state. (As shown in Fig. 17, when the wireless communication interfaces are off, which is interpreted as when a state of the first communication unit is an OFF state, Bluetooth LE transmits the Wake-Up packet and Advertising packet, which includes the address of the client and the server.)

Regarding claims 7 and 8, the claims 7 and 8 do not further teach or define the limitation over the limitations recited in the rejected claims 1, 4, and 6 above. LU in view of LEE and further in view of Honda teaches all the limitations of the claims 7 and 8.

Regarding claim 9, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
LU, as modified above, further teaches wherein the correspondence data includes the address of the first communication unit. (“First Bluetooth Module” Fig. 3. “102 The MCU reads a MAC address of the first Bluetooth module” Fig. 1. [0085] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard, for example, Bluetooth chip 3.0.” A first communication unit is interpreted as a Bluetooth chip 3.0 with a MAC address, which is interpreted as first identification information. Furthermore, A MAC address is interpreted as the address of the first communication unit.)

Regarding claim 10, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
Honda teaches wherein the correspondence rule is based on a mathematical relationship between the first identification information and the second identification information. ([0090] “Referring to the BLE AP data table 162, in the case in which the BLE AP ID is B00000000001, the connection point WiFi AP is statically set to the WiFi AP with the ID COOOOOOOOOOl. In the case in which the BLE AP ID is B00000000002, the connection point WiFi AP is statically set to the WiFi AP with the ID C00000000002. In contrast, in the case in which the BLE AP ID is B00000000003, the connection point WiFi AP is made to be variable. For example, in the case in which the connected terminal count of the WiFi AP with the ID COOOOOOOOOOl is equal to or greater than to the connected terminal count of the WiFi AP having the ID C00000000002, the terminal having the BLE AP ID of B00000000003 is connected to the latter WiFi AP. Also, in the case in which the connected terminal count of the WiFi AP with the ID COOOOOOOOOOl is less than the connected terminal count of the WiFi AP with the ID C00000000002, the terminal having the BLE AP ID of B00000000003 is connected to the former WiFi AP. Note that bandwidth utilization may be used instead of the connected terminal count. With this arrangement, it becomes possible to control connections with little bias in utilized resources.”)

Regarding claim 11, LU in view of LEE and further in view of Honda teaches all the limitations of the communication system according to claim 1, as discussed above.
Honda teaches wherein the correspondence rule is based on a comparison of the digits of the first identification information and the second identification information. ([0051] “the data table 16 further includes a terminal data table 161, a BLE AP data table 162, and a WiFi AP data table 163. In the terminal data table 161, as an ID of the terminal 20, "AOOOOOOOOOOl" is stored, for example. Also, in the BLEAPdata table 162, a WiFiAP (for example, COOOOOOOOOOl) is stored in association with a BLE AP ID (for example, B00000000001 ). Furthermore, in the WiFi AP data table 163, an SSID (for example, SSIDXXXl) and a PWD (for example, PWDXXXl) are stored in association with a WiFi AP ID (for example, COOOOOOOOOOl).” [0052] “When data is received from a BLE AP 30, the BLE AP communication unit 11 transmits the terminal ID and the BLE AP ID to the controller 12. The controller 12 confirms whether or not the received terminal ID is registered in the data table 16, and if the received terminal ID is not registered, the controller 12 transmits a connection refusal. If the received terminal ID is registered, the controller 12 confirms the WiFi AP 40 designated in the BLE AP data table 162 with regard to the received BLE AP ID, and transmits the SSID and PWD regarding the WiFi AP 40 to the BLE AP communication unit 11. The BLE AP communication unit 11 may transmit configuration information that includes the SSID and PWD to the BLE AP 30.” As shown in Fig. 3 the table shows the terminal ID, WiFi AP associated with a BLE AP ID, which is further related to the terminal ID. BLE AP ID and WiFi AP, which are stored as the digits  as shown in Fig. 3, are compared.)

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/17/2021, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/17/2021, with respect to the rejections of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Honda. Honda teaches a connection control apparatus and method with a BLE and a WiFi between a terminal and a control PC. The control PC stores the terminal ID with a BLE AP ID and a WiFi AP with SSID and PWD.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.K./Examiner, Art Unit 2187                        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187